Claims 1-3, 5-12 and 14 currently pending with claims 4 and 13 being cancelled. 
All of the rejections are maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 5-8, 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over KR 2014 0140139 (KR ‘139) in view of US 2011/0089385 to Wada et al. (Wada) and US 2013/0100378 to Murata et al. (Murata).
KR’139 is a published application of KR 2013 0058223 and the translation of KR 2013 0058223 is hereby provided as an attachment for convenience. 
KR’139 discloses an antireflection film comprising a substrate, a hard coating layer on the substrate and a low refractive index layer on the hard coating (paragraphs 6-8, and 102-103).  A liquid crystal display device comprises a polarizing film and the antireflection film provided on each side of the polarizing film (paragraph 105).  The hard coating layer provides scratch prevention function in light of good surface hardness (paragraph 103). The low refractive index layer is obtained from a photocurable coating composition comprising a polysilsesquioxane, a UV curable compound, an inorganic particle, a surfactant, a photoinitiator and a solvent (paragraph 30).  The polysilsesquioxane has a cage structure with a following chemical formula: 
			
    PNG
    media_image1.png
    189
    275
    media_image1.png
    Greyscale

Wherein R1, R2, R3 and R4 each independently represent a chemical formula:  

    PNG
    media_image2.png
    208
    498
    media_image2.png
    Greyscale

The UV curable compound comprises pentaerythritol acrylate and fluoride methacrylate with a chemical formula: 
				
    PNG
    media_image3.png
    117
    381
    media_image3.png
    Greyscale

The reaction of the reactive functional groups on the polysilsesquione and UV curable compound results in a crosslinked, low refractive index layer.  
The photocurable coating composition comprises 1g of polysilsesquioxane, 2g of fluoride methacrylate, 2.5g of pentaerythritol acrylate, 224g of methyl isobutyl ketone solvent and 6g of hollow silica particle with a number average particle diameter of 40 nm (paragraphs 128 and 129).  
The fluoride methacrylate and pentaerythritol acrylate together read on the claimed photopolymerizable compound.  As such, the photocurable coating composition contains 22 parts by weight of the polysilsesquioxane and 133 parts by weight of hollow silica particle based on 100 parts by weight of the UV curable compound.  
Content of the polysilsesquioxane: 1: 4.5x100% = 22 parts by weight per 100 parts by weight of the UV curable compound. 
Content of the hollow silica particles: 6: 4.5x100% = 133 parts by weight per 100 parts by weight of the UV curable compound. 
	
KR’139 also discloses that the photocurable coating composition comprises 0.1 to 10 wt% of polysilsesquioxane, 0.5 to 10 wt% of UV curable compound and 0.5 to 5 wt% of inorganic particles (paragraph 31). 
KR’139 does not explicitly disclose a polysilsesquioxane having a cage structure with at least one reactive functional group being substituted.  There is no teaching or suggestion of a substrate comprising a polyester film having an in-plane retardation value set out in the claim.  
Wada, however, discloses an antireflective film comprising a low refractive index layer, a high refractive index layer, a hard coat layer and a substrate (paragraphs 180-196).  The low refractive index layer is obtained by curing a resin composition comprising a polymer obtained from silsesquioxane represented by formula (1):  

    PNG
    media_image4.png
    36
    224
    media_image4.png
    Greyscale

and said polymer comprising up to 30 wt% of at least one cage silsesquioxane compound having at least three polymerizable groups and at least three non-polymerizable groups (paragraphs 12 and 15).  The polymerizable group is an epoxy, a vinyl ether, an amine, or an acrylic acid ester (paragraph 39).  The non-polymerizable group is an alkyl group, a cylcloalkyl group or an aryl group (paragraphs 42-46).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a cage silsesquioxane compound disclosed in Wada in the photocurable coating composition disclosed in KR’139 motivated by the desire to enhance heat resistance and mechanical strength of the low refractive index layer without compromising its refractive index.  
Murata, however, discloses a liquid crystal display device comprises a polarizing film and a protective film provided on each side of the polarizing film (abstract).  The protective film comprises a polyester film having an in-plane retardation of 3000 to 30,000 nm and a ratio of retardation to thickness direction of 0.2 to 1.2 (paragraphs 31, 37 and 38).  The polyester film is a uniaxially or biaxially stretched film of polyethylene terephthalate having excellent thermal and mechanical properties and high intrinsic birefringence (paragraph 58). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a polyester film disclosed in Murata for the substrate of KR’139 motivated by the desire to provide the antireflection film having high visibility and durability while maintaining low thickness thereof.  
As to claim 2, Murata discloses that the polyester film is a uniaxially or biaxially stretched film of polyethylene terephthalate having excellent thermal and mechanical properties and high intrinsic birefringence (paragraph 58). 
As to claim 3, KR’139 discloses the photocurable coating composition comprising 1g of polysilsesquioxane, 1g of fluoride methacrylate, 2.5g of pentaerythritol acrylate, 224g of methyl isobutyl ketone solvent and 6g of hollow silica particle with a number average particle diameter of 40 nm (paragraphs 150 and 151).  The pentaerythritol acrylate contains a (meth)acryloyl group. 
As to claims 5 and 6, Wada discloses the cage silsesquioxane compound having at least three polymerizable groups and at least three non-polymerizable groups (paragraphs 12 and 15). The polymerizable group is an epoxy, a vinyl ether, an amine, or an acrylic acid ester (paragraph 39).  The non-polymerizable group is an alkyl group, a cylcloalkyl group or an aryl group (paragraphs 42-46).  
As to claims 7-9, KR’139 discloses that the photocurable coating composition comprises 2g of polysilsesquioxane, 1g of fluoride methacrylate, 2.5g of pentaerythritol acrylate, 224g of methyl isobutyl ketone solvent (paragraph 142).  
As such, the photocurable coating composition contains 40 parts by weight of the fluoride methacrylate based on 100 parts by weight of the pentaerythritol acrylate compound.  
Content of the fluoride methacrylate:1/2.5x100% = 40 parts by weight per 100 parts by weight of the pentaerythritol acrylate compound.  
As to claims 11 and 12, KR’139 discloses that the photocurable coating composition comprises 1g of polysilsesquioxane, 2g of fluoride methacrylate, 2.5g of pentaerythritol acrylate, 224g of methyl isobutyl ketone solvent and 6g of hollow silica particle with a number average particle diameter of 40 nm (paragraphs 128 and 129).  
The fluoride methacrylate and pentaerythritol acrylate together read on the claimed photopolymerizable compound.  As such, the photocurable coating composition contains 22 parts by weight of the polysilsesquioxane and 133 parts by weight of hollow silica particle based on 100 parts by weight of the UV curable compound.  
As to claim 14, KR’139 discloses an antireflection film comprising a substrate, a hard coating layer on the substrate and a low refractive index layer on the hard coating (paragraphs 6-8, and 102-103).  The hard coating layer provides scratch prevention function in light of good surface hardness (paragraph 103).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over KR ‘139 in view of Wada and Murata as applied to claim 1 above, further in view of US 2010/0246014 to Asahi et al. (Asahi).  
KR’139 does not explicitly disclose a fluorine-based compound containing a photo-reactive functional group has a weight average molecular weight of 2,000 to 200,000.  
Asahi, however, discloses an antireflection film comprising a transparent substrate, and a low refractive index layer provided on the transparent substrate wherein the low refractive index layer is formed with a composition containing a fluorine-containing antifouling agent, a polyfunctional monomer having a polymerizable unsaturated group; and an inorganic particle (abstract).  The fluorine-containing antifouling agent has a weight average molecular weight of less than 10,000 (abstract).  The fluorine-containing antifouling agent containing a reactive acryloyl group is present in an amount of 13.5 parts by weight relative to 100 parts by weight of the polymerizable compound (table 1-continued).   	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fluorine-containing antifouling agent disclosed in Asahi in the photocurable coating composition of KR’139 motivated by the desire to provide excellent antifouling properties while enhancing scratching resistance.  

Response to Applicant’s arguments regarding the rejections over KR’139 in view of Wada and Murata, and further in combination with Asahi: 
Applicant alleges that the combined teachings of KR ‘139, Wada and Murata fail to render the claim obvious because Wada does not teach the photocurable coating composition comprising polysilsesquioxane with at least one reactive functional group is substituted, in an amount of 0.5 to 30 parts by weight based on 100 parts by weight of the photopolymerizable compound.  
The examiner respectfully disagrees. 
It’s unnecessary for Wada to disclose the content of the polysilsesquioxane because such was already addressed in KR’139.  Indeed, the KR’139 photocurable coating composition comprises 1g of polysilsesquioxane, 2g of fluoride methacrylate, 2.5g of pentaerythritol acrylate, 224g of methyl isobutyl ketone solvent and 6g of hollow silica particle with a number average particle diameter of 40 nm (paragraphs 128 and 129).  
The fluoride methacrylate and pentaerythritol acrylate together read on the claimed photopolymerizable compound.  As such, the photocurable coating composition contains 22 parts by weight of the polysilsesquioxane based on 100 parts by weight of the UV curable compound.  
Content of the polysilsesquioxane: 1: 4.5x100% = 22 parts by weight per 100 parts by weight of the UV curable compound. 
Turning to the Wada reference, the low refractive index layer is obtained by curing a resin composition comprising a polymer obtained from silsesquioxane represented by formula (1):  

    PNG
    media_image4.png
    36
    224
    media_image4.png
    Greyscale

	
and said polymer comprising up to 30 wt% of at least one cage silsesquioxane compound having at least three polymerizable groups and at least three non-polymerizable groups (paragraphs 12 and 15).  The polymerizable group is an epoxy, a vinyl ether, an amine, or an acrylic acid ester (paragraph 39).  The non-polymerizable group is an alkyl group, a cylcloalkyl group or an aryl group (paragraphs 42-46). 
Wada provides an evidence that the cage silsesquioxane compound can be used in an amount of up to 30 wt% based on the total weight of the polymer constituting the low refractive index layer.  It is noted that the claim does not exclude the photopolymerizable compound including a silsesquioxane represented by formula (1).    
Applicant further points to tables 1 and 2 of the instant specification where an antireflection film comprises a combination of a base film having a retardation value of Rin and a retardation ratio of Rin/Rth; and a photocurable coating composition containing a polysilsesquioxane with at least one reactive functional group being substituted, in the claimed amount to suppress interference fringes while providing excellent scratch resistance and water resistance.  Applicant then states that since the combined disclosures of the KR’139, Wada and Murata fail to recognize the benefits of said combination of the features in achieving the suppression of interference fringes while providing excellent scratch and water resistance, the combination of the cited references does not render the claim obvious.  The examiner respectfully disagrees. 
Murata discloses a liquid crystal display device comprises a polarizing film and a protective film provided on each side of the polarizing film (abstract).  The protective film comprises a polyester film having an in-plane retardation of 3000 to 30,000 nm and a ratio of retardation to thickness direction of 0.2 to 1.2 (paragraphs 31, 37 and 38).  The polyester film is a uniaxially or biaxially stretched film of polyethylene terephthalate having excellent thermal and mechanical properties and high intrinsic birefringence (paragraph 58).  
The polyester film disclosed in Murata and the claimed invention is identical.  	
The photocurable coating composition of KR’139 in view of Wada contains a polysilsesquioxane with at least one reactive functional group being substituted, in the claimed amount. 
Therefore, the examiner takes the position that the suppression of the interference fringes, excellent scratch resistance and water resistance would inherently be present. 
Applicant contends that KR’139 and Wada are not compatible due to differences in structure of the antireflective film.  KR’139 is directed to an antireflective film having a hard coat disposed between a substrate and a low refractive index layer.  On the other hands, Wada is related to an antireflective film comprising a substrate, a hard coat layer, a high refractive index layer and a low refractive index layer such that a hard coat layer is disposed between a substrate and a high refractive index layer. 
The examiner respectfully disagrees. 
The finding of the obviousness is about using polysilsesquioxane having at least one reactive functional group being substituted, not about modifying an arrangement of the hard coat layer between the substrate and the low refractive index layer.   As KR’139 and Wada are in analogous arts and there is a motivation to incorporate the polysilsesquioxane having at least one reactive functional group being substituted in the low refractive index layer, a prima facie case of obviousness is said to exist. 

Claims 1-3, 5-8, 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over KR’139 in view of Wada and US 2013/0194211 to Shinohara et al. (Shinohara).
KR’139 is a published application of KR 2013 0058223 and the translation of KR 2013 0058223 is hereby provided as an attachment for convenience. 
KR’139 discloses an antireflection film comprising a substrate, a hard coating layer on the substrate and a low refractive index layer on the hard coating (paragraphs 6-8, and 102-103).  A liquid crystal display device comprises a polarizing film and the antireflection film provided on each side of the polarizing film (paragraph 105).  The hard coating layer provides scratch prevention function in light of good surface hardness (paragraph 103). The low refractive index layer is obtained from a photocurable coating composition comprising a polysilsesquioxane, a UV curable compound, an inorganic particle, a surfactant, a photoinitiator and a solvent (paragraph 30).  The polysilsesquioxane has a cage structure with a following chemical formula: 
			
    PNG
    media_image1.png
    189
    275
    media_image1.png
    Greyscale

Wherein R1, R2, R3 and R4 each independently represent a chemical formula:  

    PNG
    media_image2.png
    208
    498
    media_image2.png
    Greyscale

The UV curable compound comprises pentaerythritol acrylate and fluoride methacrylate with a chemical formula: 

    PNG
    media_image3.png
    117
    381
    media_image3.png
    Greyscale

The reaction of the reactive functional groups on the polysilsesquione and UV curable compound results in a crosslinked, low refractive index layer.  
The photocurable coating composition comprises 1g of polysilsesquioxane, 2g of fluoride methacrylate, 2.5g of pentaerythritol acrylate, 224g of methyl isobutyl ketone solvent and 6g of hollow silica particle with a number average particle diameter of 40 nm (paragraphs 128 and 129).  
The fluoride methacrylate and pentaerythritol acrylate together read on the claimed photopolymerizable compound.  As such, the photocurable coating composition contains 22 parts by weight of the polysilsesquioxane and 133 parts by weight of hollow silica particle based on 100 parts by weight of the UV curable compound.  
Content of the polysilsesquioxane: 1: 4.5x100% = 22 parts by weight per 100 parts by weight of the UV curable compound. 
Content of the hollow silica particles: 6: 4.5x100% = 133 parts by weight per 100 parts by weight of the UV curable compound. 
	KR’139 also discloses that the photocurable coating composition comprises 0.1 to 10 wt% of polysilsesquioxane, 0.5 to 10 wt% of UV curable compound and 0.5 to 5 wt% of inorganic particles (paragraph 31). 
KR’139 does not explicitly disclose a polysilsesquioxane having a cage structure with at least one reactive functional group being substituted.  There is no teaching or suggestion of a substrate comprising a polyester film having an in-plane retardation value set out in the claim.  
Wada, however, discloses an antireflective film comprising a low refractive index layer, a high refractive index layer, a hard coat layer and a substrate (paragraphs 180-196).  The low refractive index layer is obtained by curing a resin composition comprising a polymer obtained from silsesquioxane represented by formula (1):  

    PNG
    media_image4.png
    36
    224
    media_image4.png
    Greyscale

and said polymer comprising up to 30 wt% of at least one cage silsesquioxane compound having at least three polymerizable groups and at least three non-polymerizable groups (paragraphs 12 and 15).  The polymerizable group is an epoxy, a vinyl ether, an amine, or an acrylic acid ester (paragraph 39).  The non-polymerizable group is an alkyl group, a cylcloalkyl group or an aryl group (paragraphs 42-46).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a cage silsesquioxane compound disclosed in Wada in the photocurable coating composition disclosed in KR’139 motivated by the desire to enhance heat resistance and mechanical strength of the low refractive index layer without compromising its refractive index.  
Shinohara, however, discloses an optical layered body a substrate, a hard coat layer and a low refractive index layer provided on the hard coat layer (abstract, and paragraph 139).  The substrate comprises a polyester film having an in-plane retardation of 10,000 to 20,000 nm and a thickness of from 50 to 300 microns (paragraphs 30, 43-45 and 49).  The polyester film comprising polyethylene terephthalate is subjected to transverse stretching with a tenter at a stretching ratio from 3.0 to 5.5 and at a temperature of 80 to 130oC.  The polyester film is further stretched in machine direction with a stretching ratio of less than 2.0 (paragraphs 45 and 46).   This is an exact approach disclosed in Applicant’s specification by which the polyester substrate is fabricated; therefore, it is the examiner’s position that the retardation ratio of an in-plane retardation to a thickness-direction retardation from 0.2 to 1.2 would be present as like material has like property.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a polyester film disclosed in Shinohara for the substrate of KR’139 motivated by the desire to provide the antireflection film having high visibility and durability because rainbow unevenness due to the observation angle is eliminated.  
As to claim 2, Shinohara discloses that the polyester film comprising polyethylene terephthalate is subjected to transverse stretching with a tenter at a stretching ratio from 3.0 to 5.5 and at a temperature of 80 to 130oC.  The polyester film is further stretched in machine direction with a stretching ratio of less than 2.0 (paragraphs 45 and 46).   
As to claim 3, KR’139 discloses the photocurable coating composition comprising 2g of polysilsesquioxane, 1g of fluoride methacrylate, 2.5g of pentaerythritol acrylate, 224g of methyl isobutyl ketone solvent and 6g of hollow silica particle with a number average particle diameter of 40 nm (paragraphs 150 and 151).  The pentaerythritol acrylate contains a (meth)acryloyl group. 
As to claims 4-6, Wada discloses that the low refractive index layer is obtained by curing a resin composition comprising up to 30 wt% of at least one cage silsesquioxane compound having at least three polymerizable groups and at least three non-polymerizable groups (paragraphs 12 and 15).
As to claims 7, 8, and 10-12, KR’139 discloses the photocurable coating composition comprising 2g of polysilsesquioxane, 1g of fluoride methacrylate, 2.5g of pentaerythritol acrylate, 224g of methyl isobutyl ketone solvent and 6g of hollow silica particle with a number average particle diameter of 40 nm (paragraphs 150 and 151).  The fluoride group (meth)acrylate has a (meth)acryloyl group as shown in chemical formulas 2-4. 
As to claims 13 and 14, KR’139 discloses an antireflection film comprising a substrate, a hard coating layer on the substrate and a low refractive index layer on the hard coating (paragraphs 6-8, and 102-103).  The hard coating layer provides scratch prevention function in light of good surface hardness (paragraph 103).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over KR ‘139 in view of Wada and Shinohara as applied to claim 1 above, further in view of US 2011/0075261 to Fukuda et al. (Fukuda). 
KR’139 does not explicitly disclose a fluorine-based compound containing a photo-reactive functional group has a weight average molecular weight of 2,000 to 200,000.  
Fukuda, however, discloses an antireflection film comprising a transparent substrate, and a hard coating layer on the transparent substrate, and a low refractive index layer provided on the hard coating layer (paragraph 160).  The low refractive index layer is obtained from a composition containing a fluorine-containing copolymer and hollow silica fine particles (paragraphs 166, 170, and 191).  The fluorine-containing copolymer has a weight average molecular weight of 15,000 or 200,000 with a fluorine content of from 20 to 60% by mass (paragraphs 171 and 188).  The fluorine-containing copolymer contains a photoreactive functional group selected from an epoxy group, a vinyl group, and (meth)acryloyl group (paragraphs 173-176).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fluorine-containing copolymer disclosed in Fukuda in the photocurable coating composition of KR’139 motivated by the desire to provide excellent antifouling properties while enhancing scratching resistance.  

Response to Applicant’s arguments regarding the rejections over KR’139 in view of Wada and Shinohara, and further in combination with Asahi: 
Applicant alleges that the combined teachings of KR ‘139, Wada and Shinohara fail to render the claim obvious because Wada does not teach the photocurable coating composition comprising polysilsesquioxane with at least one reactive functional group is substituted, in an amount of 0.5 to 30 parts by weight based on 100 parts by weight of the photopolymerizable compound.  
The examiner respectfully disagrees. 
It’s unnecessary for Wada to disclose the content of the polysilsesquioxane because such was already addressed in KR’139.  Indeed, the KR’139 photocurable coating composition comprises 1g of polysilsesquioxane, 2g of fluoride methacrylate, 2.5g of pentaerythritol acrylate, 224g of methyl isobutyl ketone solvent and 6g of hollow silica particle with a number average particle diameter of 40 nm (paragraphs 128 and 129).  
The fluoride methacrylate and pentaerythritol acrylate together read on the claimed photopolymerizable compound.  As such, the photocurable coating composition contains 22 parts by weight of the polysilsesquioxane based on 100 parts by weight of the UV curable compound.  
Content of the polysilsesquioxane: 1: 4.5x100% = 22 parts by weight per 100 parts by weight of the UV curable compound. 
Turning to the Wada reference, the low refractive index layer is obtained by curing a resin composition comprising a polymer obtained from silsesquioxane represented by formula (1):  

    PNG
    media_image4.png
    36
    224
    media_image4.png
    Greyscale

	
and said polymer comprising up to 30 wt% of at least one cage silsesquioxane compound having at least three polymerizable groups and at least three non-polymerizable groups (paragraphs 12 and 15).  The polymerizable group is an epoxy, a vinyl ether, an amine, or an acrylic acid ester (paragraph 39).  The non-polymerizable group is an alkyl group, a cylcloalkyl group or an aryl group (paragraphs 42-46). 
Wada provides an evidence that the cage silsesquioxane compound can be used in an amount of up to 30 wt% based on the total weight of the polymer constituting the low refractive index layer.  Additionally, it is noted that the claim does not exclude the photopolymerizable compound including a silsesquioxane represented by formula (1).    
Applicant further points to tables 1 and 2 of the instant specification where an antireflection film comprises a combination of a base film having a retardation value of Rin and a retardation ratio of Rin/Rth; and a photocurable coating composition containing a polysilsesquioxane with at least one reactive functional group being substituted, in the claimed amount to suppress interference fringes while providing excellent scratch resistance and water resistance.  Applicant then states that since the combined disclosures of the KR’139, Wada and Shinohara fail to recognize the benefits of said combination of the features in achieving the suppression of interference fringes while providing excellent scratch and water resistance, the combination of the cited references does not render the claim obvious.  The examiner respectfully disagrees. 
Shinohara discloses an optical layered body a substrate, a hard coat layer and a low refractive index layer provided on the hard coat layer (abstract, and paragraph 139).  The substrate comprises a polyester film having an in-plane retardation of 10,000 to 20,000 nm and a thickness of from 50 to 300 microns (paragraphs 30, 43-45 and 49).  The polyester film comprising polyethylene terephthalate is subjected to transverse stretching with a tenter at a stretching ratio from 3.0 to 5.5 and at a temperature of 80 to 130oC.  The polyester film is further stretched in machine direction with a stretching ratio of less than 2.0 (paragraphs 45 and 46).   This is an exact approach disclosed in Applicant’s specification by which the polyester substrate is fabricated; therefore, it is the examiner’s position that the retardation ratio of an in-plane retardation to a thickness-direction retardation from 0.2 to 1.2 would be present as like material has like property.  
The polyester film disclosed in Shinohara and the claimed invention is identical.  	
The photocurable coating composition of KR’139 in view of Wada contains a polysilsesquioxane with at least one reactive functional group being substituted, in the claimed amount. 
Therefore, the examiner takes the position that the suppression of the interference fringes, excellent scratch resistance and water resistance would inherently be present. 
Applicant contends that KR’139 and Wada are not combinable due to differences in structure of the antireflective film.  KR’139 is directed to an antireflective film having a hard coat disposed between a substrate and a low refractive index layer.  On the other hands, Wada is related to an antireflective film comprising a substrate, a hard coat layer, a high refractive index layer and a low refractive index layer such that a hard coat layer is disposed between a substrate and a high refractive index layer. 
The examiner respectfully disagrees. 
The finding of the obviousness is about using polysilsesquioxane having at least one reactive functional group being substituted, not about modifying an arrangement of the hard coat layer between the substrate and the low refractive index layer.   As KR’139 and Wada are in analogous arts and there is a motivation to incorporate the polysilsesquioxane having at least one reactive functional group being substituted in the low refractive index layer, a prima facie case of obviousness is said to exist. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wada et al. (US 2012/0003437) disclose a photosensitive composition containing a polymer obtained from silsesquioxane constituted of at least one kind of a cage-shaped silsesquioxane compound (abstract).  The photosensitive composition further includes 1 to 90 % by mass of a polymerizable compound (paragraph 231). 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788